Title: Cash Book, [1 March 1782–1791]
From: Hamilton, Alexander
To: 


[March 1, 1782–1791]







1)

Dr.
Pierre Van Cortlandt
Cr.




£    



1784 Feby
To this sum due for the Clerkship of his son P. V. Cortlandt commenced
150    




Dr.
Jacob LeRoy & Sons
Cr.


1784
To this sum due for the Clerkship of his son Jas. LeRoy commenced this day
150    

this sum given up as Mr. LeRoy did not continue his Clerkship
150    


May
To opinion given in the case of Kelly & Lot
1.10.0 






further advice & consuls
3.    
Ballance due A Hamilton
 12. 8  



Opinion on Question respecting renouncing Administration in favour of Mr I Labanel
1.10.0 






Costs in the cause of Egb. Benson Administrator &c. v. Laffers
   6.18  







162.18.0 


       


1785







Aug 4
Ballance of Acco. rendered this day
£12.18   

By Cash
£12. 8  


1786


1786




Feby 6.
To advice at different times consultations &c in the affairs of Broome & Plat
10.    
Decr. 5
Received Cash
£10    

2)

Dr.
Abraham Ten Brook
Cr.


1784
1784


Febru
To this sum due for the Clerkship of his son Dirk Ten Brook commenced this day
150    
Oct. 11
By Cash
150    


Dr.
Isaac Sears
Cr.


1783


1784





To advice &c. in the affair of Mr. Soderstrom
3. 4  
1786
By Cash
£3. 4  




To advice to M[ess]rs. Smith & Sears concerning attachment of Soderstroms effects. Quare

Aug 26
By Cash
7.10  



To opinion concerning bills of Exchange ⟨in-⟩ dorsed by Sears & Smith
1.10  
Aug. 26.
This day settled all accounts of Sears & Smith & Isaac Sears



Aug 30
Retainer in a cause expected to be commenced by Soderstrom against Sears & Smith and advice therein at different times
  6.    


 10.14  




£10.14  


£10.14  

3)

Dr.
Daniel Parker
Cr.


  1783
  
  
  1784
  
  

  
Decr.
To appearance for Capt Smith at his instance before the council
 £6.8   
March 11
Received
 £6.8   

Dr.
Philip Van Renselaaer
Cr.


  1784
  
  
  
  
  

  

To this sum paid you by Mr. Robinson on my account


By rent of your house for months


3a)

Dr.
Manor of Renselaarwyck or Stephen Van Rensselaer
Cr.


1783






  
Sept. 29
To an opinion given the executors this day
£3. 4  





1785
drawing a memorial to the Legislature
1.10  






April
drawing act of Legislature Notice &c.
3. 4  

By Cash of Leonard Gansevoort I believe
£200    


June 16
paid for exemplification of act
1.12  








June
By ditto paid Mrs. Hamilton
100    


  1786
  
  
  
  
  


March 16
drawing a bill to confirm agreement made with other devisers &c.
3. 4  





Nov 23
To paid Bill Hair dresser for yr. acct.
0.12  





1787





October
paid Francis J’ans for sundries ⅌ acct.
4. 6.4 





Nov 8
paid McClean & Co. for advertising notice upon application to Legisl:
4.10  





Feby. 9
paid Morgan Lewis upon yr. Note
323. 5.6 




4a)

Dr.
Alexander McCauley
Cr.


  1784
  
  
  
  
  

  
Feby. 26.
To advice respecting two Mortgages
 £3. 4  

Received
 £3. 4  


  1786
  
  
  1786
  
  


May
To this sum discounted upon your order upon Gardner Wilson & Co
384.10.4 
May 20
By this sum liquidated with Assignees of Heart
768. 5.9 



To a note in my hands from Assignees of Heart payable first August next
 384. 2.10
Aug 1
By this sum received of Assignees of Heart for amt. of Note per debit side
384. 2.10



To paid for Reg. Mortgage drawing assignment articles of Ag. & Counterpart
4    
☞
Inquire about the amount of Note to Gardner Wilson & Co. discounted




postage for letters To this sum for my trouble in negotiating the matter
10    





Aug. 1
To this sum lost on weighing the money in the bank
0. 9.11





    4
To this sum paid ye draft in fav William Gillies & Co
132. 7.3 






Ballance carried to Fol 47
 286.12.3 







£1152. 8.7 


1152. 8.7 


Dr.
John Laurence
Cr.


1784
To this sum paid him in full ⅌ Receipt
settled
1784
By this sum borrowed of him for which he has my note



  
  
        
  
  
        


  1786
  
  
  1787
  
  

  

To this sum lent you
£100    
May
By this sum received upon your note discounted at the bank
99    

4)

Dr.
The United States
Cr.


  1782
  
  
  
  
  

  
March 1
To ballance of Account as per certificate dated this day bearing interest at six per Cent from the 4th of the same month.
£1128    

By this sum received of Mr. Morris (being so much left in my hands out of taxes received about £80


5)

Dr.
John Carter alias Church
Cr.





1783
By this sum borrowed at Philadelphia
48.    


1784 June 19
To this sum paid Cornelia De Peyster in part of the purchase money of a lot in broadway
596     
1784
By this sum received of the bank on his account by the hands of John Chaloner £1320 P. Cy.
1408    


25
To ditto ditto
240. 4  
June 18
By this sum received of the bank being for a bill of Exchange sent me on his account by John Chaloner drawn on James and Alex Stewart & discountd
597.12  


Aug 25
This sum paid Ths. Smith on account of Mrs. De Peyster
500     


October 13
Cash paid Mrs. De Peyster the ballance of the purchase money of the lot in broadway with interest
1502.10.8 
J    24
By this sum received on a draft of James Bowne on John Delafield 373 dolls.
149. 4  


☞
To John Chaloner for this sum remaining in his hands to be carried to your Credit
 834. 8   

By this sum received of William Bowne for Js. Bownes draft on him
30.    




3673. 2.8 



Ballance due J Church
715. 4.5 
Aug 16
By this sum received of Capt Geddes for Thomas Irvins draft on him
25. 0.5 






By this sum received for a draft sent me by Mr. Chaloner on James Buchanon & Co.
400    






By this sum received of Rand. son & Stewarts for bill sent by Mr. Chaloner
300    






By my draft on J Chaloner in favour of Daniel McCormick
382.16  





Oct 13 1784
By my draft on J Chaloner for
1000    


  
  
  
  1785
  
  

  
  
  
  
  June 1
  Amots. of Interest on sums had for my own use to this day
    57. 1  




 4388. 7.1 


4398. 7.1 


Aug 3d
To Cash paid you
£57.10  
1785 June 1
Ballance brought down
715. 4.5 


1785





Feby 1
To cash remitted by the Roebuck Packet
782.10.8 
July 7
By this sum recd. of Wm. Floyed
 57.10  



paid freight of ditto
8    


772.14.5 


April 8
To cash paid Constable Rucker & Co. for a bill of Exchange remitted ⅌ Packet for £400 Sterling
753.15.6 
1786 Jany
By this sum received by the hands of Jeremiah Wadsworth for your last half yry. div:
720    


June 9
To this sum remitted by Tankerville Packet
1057.17.8 

By this sum received of Bank of N York
72    



July 8
To this sum remitted by Carteret Packet & freight paid here
1000     
March 9
By this sum received of Isaac Moses & Co
1217.11.7



To ballance carried forward to Fol 46
2355.11.11
May 3
By dividend N Y B
72.    





June 8
By amt. of Stock passed to my Credit
2400    





☞
By this sum received on 2 dividend of I. Moses & Co.
 760.19.9 




 £6015. 5.9 


6015. 5.9 

6)

Dr.
John Chaloner
Cr.


1784
Pensylvania Currency
1784
Pensylvania Curr


Feby. 26
To this sum received of the bank of NA by my order for a half years dividend on J. Carters dividend
£1320    
Octr. 24
By my draft in favour of Jno. Mayly
46.17.6 


  1784
  
  

  
Jany 7
By this sum paid for repairing my carriage
3.10  





Jany 13
By this sum paid for postage
2.6 





Feby 5.
By my draft in favour of Mr. Vickar
187.10  





     10
By do. in favr. Mr N. Hoffman
114.16. 5





     12
postage of letters
3.10





     13
paid Philip Thompson on my account
34.13.9 






Cash pd. postage of a letter
   1   







387.15  






Ballance due as per account received 28th Feby. 1784
 932. 5  




        


1320    


  1784
  
  
  1784
  
  

  
Feby 28
To ballance of Accot. received this day
£932.5   
April
By my draft in favour of Haym Solomon
150    






By J Church for this sum to be carried to his credit
782. 5  


1786



By Cash
400    


Nov 17
To ballance of J B Churchs last half yearly dividend
400    





7)

Dr.
Jeremiah Wadsworth
Cr.


  1786
  
  
  1782
  
  

  
Sept. 26.
To Cash paid N Hubbard per his receipt in bundle Receipts indorsed on my Note
£130—  

By this sum borrowed of him for which he has my note of hand
£106.13.4 



Interest thereon to Sepr. 26. 86
  23. 6.8 







£130—  

8)

Dr.
Hercules Mulligan
Cr.


1784
Cash
12.16  
1784





To Cash paid Mr. Mulligan 20 Guineas
37. 6.8 
April
By amount of his account rendered this day
82.15  


Aug 27
Cash
32.12.4 





October 13
Cash by a Check on the bank
30.    





  1785
  
  
  
  
  

  

Cash lent
10     




9)

Dr.
State of New York—Contra
Cr.


  1784
  
  
  1784
  
  



To this sum lost in 76 by the desertion from the company; by which stoppage became impossible as ⅌ Memorandum book No. 3
65.10  

By ballance of account for sundries furnished my company of Artillery which was to have been deducted out of their pay




To this sum paid Mr. Thompson Taylor by Mr Chaloner on my accot for making Cloaths for the said company
34.13.9 






  1785
  
  
  
  
  

  
March 9
To ballance of Alsop Hunt and James Hunts account for leather Breeches supplied the company ⅌ Rects.
6. 8.7 





1786





Sepr. 26
To amount of my expences to Baltimore as Commissioner
76.18  

By Cash
£76.18  


Jany.
Advanced door keeper of the Assembly for wood.
20    






To amount of expences to & at Philadelphia I believed paid







To amount of Acct. NY v Massachusetts
112    






To my wages as delegate from 21st February when I commenced with Gansevort to 5th May when he left the City







Deduct omissions from May 26 when sworn in with Yates to 14 June when went to Convention from 30 July when returned to Congress to Oct 2d when removed







From October 4th. when attended at New House to 16 when closed for want of Congress





10)

Dr.
James Rivington
Cr.


  1784
  
  
  1784
  
  


May 1
To Cash paid this day
£186.13.4 
March 1
By amount of sundries as ⅌ account
£322.7.4 



To appearance as Council on two indictments
12.16  





  1785
  
  
  
  
  

  
Feby 23
To Cash
100.    
Feby 20
By sundries ⅌ acct. rendered this day
62.1  


Aug
To ditto
   80.    

settled ⅌ Rect. in full
       


11)

Dr.
Bank of New York
Cr.


  1784
  
  
  1784
  
  

  
May 1
To this sum paid Mr. Maxwell in part of a house purchased on account of the bank
£150    
Aug. 16
By this sum paid to my order
£40    


    25
Check in favour of Thomas Smith
500    



To this sum paid the Cashier being balance of subscription first moi.
150    
    27
Check in favour of James Barkley
84. 8  





    27
Check in favour of Mr. Mulligan
32. 8  



To this sum received of James Buchanon & Co. for a bill of Exchange
400    

do Mr. Clapper
525.18  






Check in favour of Fred. Jay
96    


Aug 15
To Received of Randall son & Stewards
300    
Oct. 13
By Check in favr. Mr. Mulligan
30    





ditto
By draft in favour Mrs. DePeyster
1502. 8  


Sepr. 2
received of Daniel McCormick
382.16  
Nov. 7
ditto in favour of James Barkeley
50.    


do 13
To Cash
525.18  





    25
To ditto
181.14.  

do. in fav of Pierre v.



Oct 13
To Cash. 400 dolls.
160    

Cortlandt
40.    



To Check from Solomon & Mordecai
1000    







Dollars


Dollars


Aug 6
To ballance due me this day To Cash
625    

By Check in favour of Wm. Backhouse
1250    




Dollars





  1787
  
  
  
  
  

  
Aug 31
To Cash for ballance due me this day
850 68/96




12)

Dr.
John Marston & Brother
Cr.


  1784
  
  
  
  
  

  
June 1
To drawing a bond and Mortgage from v. Elseworth
£3. 4  
June 23
By Cash received of Elseworth
£3.4


  1785
  
  
  
  
  

  
Feby.
To opinion given this day respecting a conveyance to be made by Millner
1.10  






To consultation with Doctr. Johnson and opinion thereon respecting his fathers will
3. 4  





  1786
  
  
  
  
  


Feby 23
drawing power lease & release
4.    





Jun 29
drawing Notice on Mortg. & three copies fol 10
1.17.6 





1788 Octr.
To paid Samuel Loudon for advertising sale of mortgaged premisses
  10.    
November 13 88   Account rendered




£20.11.6 




13)

Dr.
Paschal Smith
Cr.


  1784
  
  
  1785
  
  

  
July 16
To advice concerning ing the will of John Aspinwall
£1.10  
Jany 21
Received Cash
£23    


     S
Drawing notice on a Mortgage and advice concerning Wm. Smiths estate
2. 6  





     S
opinion concerning Nuncupative will of Win. Smith
1.10  





     S
Drawing 6 leases & releases for father & brothers estate at £3.4 each
19. 4  







23    





  1785
  
  
  
  
  

  
March 19
Advice concerning a policy of Insurance of Aspinwalls
1.10  





Aug 9
drawing a release from Henry Smith to him as Administrator of his fathers estate
2.    
November
Account rendered due £16.12 By Cash
16.12  



  1786
  
  
  
  
  


Feby. 6
Draft of a law for Trustees of Aspinwall
3. 4  





May 10
Opinion concerning do.
1.10  






advice &c in affair between Executors of Aspinwall & Franks
3. 4  





  1788
  
  
  
  
  

  

Advice concerning Part: concerns of Sears & Smith & concerning house erected on Mr. Smiths Lot
3. 4  






Costs in suit as Ads to Wm. Smith v Buffet
  0.10  







39.12  





  1788
  
  
  
  
  

  
Nov 17
To advice concerning a bond of Phil v Home power of Atty &c.
0.10  




14)

Dr.
William Duer
Cr.


  1784
  
  
  1786
  
  

  
Aug 14
To cash lent 4 half Johs. 47 Guineas sent him by Mr. Ten Broeck

May
By Cash
£100    



amt. as ⅌ his note to
£100    


        


  1786
  
  
  1786
  
  

  
Aug 5.
To Cash lent. 223 dolls.
   89.4   
Nov. 1
By Cash
 £89.4   

15)

Dr.
House Expences
Cr.


  1784
  
  
  
  
  

  
Aug 15th
To this sum delivered Mrs. Hamilton
18.13.4 





16)

Dr.
James Barkely
Cr.


  1784
  
  

By sundries as per account
70.16  


Aug. 24
To Cash paid poor tax laid on the house
3.15  
  
  
  



To Cash in full
67. 1  







£70.16  





Novem 7
To Cash as ⅌ Receipt in Receipt book
 50.    
Nov 1—
By 1 Qrs. Rent due this day
50    





May 1:
By 2 quarters rent
100    


  1785
  
  
  
  
  

  
January 8
To Cash paid house tax for poor
18. 9





June 17
To Cash paid J R Meyer upon an order from J Barkely accepted
100    






To Cash as per Check on the Bank for 211 Dollars Dated 30 Aug. 84 omitted qr. the Account
84. 8  





1786 July 13
To Cash pd. J R Meyers pursuant to award
126. 0.10






Amt. of your order in favour of Richard Platt dated 22 Sepr 85 omitted
239. 7  






Ditto dated 27 Sep. 85 omitted
60.13  




17)

Dr.
Leonard Cutting
Cr.


  1784
  
  
  1785
  
  

  
Nov
To Cash lent
£20    
March 10.
Your half of 16/ received of J Mellores for drawing releases
0. 8  


  1785
  
  
  
  
  

  
April
To ditto
42.11.6 





July 7
To ditto received by him
4.17.3 





Nov. 14
To paid for a Cask of Porter
6. 6  





1786
this sum advanced you
8.    





March 22
Cash advanced you
16.    




18)

Dr.
Philip Schuyler
Cr.


1784
To paid Fred: Jay’s accot
22.11.6 
April 14
By cash received of Israel Underhill for rent
£14    



To paid Philandr Brasier for carpeting
21.    






To paid Guion & Carty for sugar &c
23.10.3 





  1785
  
  
  
  
  


Jan 17
To paid H mulligans acct.
21.19.10





Feby. 23
To James Rivington for a set silver salts charged to me
11. 4  





March 5
To Cash lent Johnny
3. 5.6 





     17
ditto ⅌ Sums Book
8.16  





June 6
To Cash paid John Rounsawell for a horse he had of him
7.12  





June 7
To Cash paid J Minshutts draft on you in fav of Alex Leckie
19.14.4½






To paid Js. Bell Hair dresser to John Schuyler paid April 16
4. 5.4 





July 20
To paid Timothy Wood for Boots &c furnished to John ⅌ Rect.
3. 8  





Aug 30
To paid Nichols. Hoffman for 5 barrels of cider had Nov. 16, 84
5    






To paid Ritson & Bayard per accot. & Receipt omitted
9. 8.2 





Oct 1
To paid Walter Becker for a Hat for Philip
2    






Decr.
To paid Vanderbilt his accot. for shoes furnished himself & son
3.17  





  1786
  
  
  
  
  


Jany 4
To paid for book for Phillip
1.    





   27
To paid Chs. Robertson for John & Philip
4.10.10





Jany 31
To deliverd Phillip for wood at College
13. 6





May 22
paid Barnes & Livingston for some China had sometime since
1.12  






Cash advanced Mrs. Schuyler
.16  





June 16
gave Philip to purchase Livy’s Ritteston
2.    






paid his Tutor for private Tuition (James Hardie)
1.17.4 






To paid a Gardiner his expences to Albany Oct 29 past
1. 0.0 





Augt. 3
To Cash pd. Rot. Harpur for Copy of Poll lists
10. 0.0 





26
To Cash advanced Philip to pay for Euclids elements
0.18.8 






To paid Remsen for deed to Skidmore
2.16  






To advanced Philip
£3






To this sum advanced Phillip by Mr De Heart to purchase a Geo: book
0.14.6 




19)

Dr.
Robert Watts
Cr.


  1784
  
  
  
  
  



To draft of deeds to Mr. Stephen Schuyler for Mr. Kennedy & wife pd.

Decr. 12.
By Cash
£3.4   



Mr. Popham
 3.4   


      



Dr.
Corporation of Albany
Cr.


  1786
  
  
  
  
  

  
October
To my services Retainer attendance on hearing &c. in a cause before the Commissioners of the land office
15.    




20)

Dr.
Malachi Treat
Cr.


  1784
  
  
  1785
  
  

  

To a negro wench Peggy sold him
£90    

By his account for care and medicines of the wench
10    






By this sum received of Mr. Lowe
70    


Dr.
Leonard Laurence
Cr.


  1785
  
  
  1785
  
  

  
July
To Cash paid this day
£24.0.7 
Aug
By this sum received of John Hunt
24.0.7 

21)

Dr.
George Harris
Cr.


  1785
  
  
  1785
  
  


July 23
To Cash paid ⅌ Rect.
£25.18.4 
June 17
By this sum received of Mary Harris Executrix of Js. Harris
 32.15.9 


Decr. 3
To ditto
 6. 7.5 




£32.15.9 


April 8
To Cash by a Check upon the bank
£34. 2.7 
Decr. 23.
By Cash received in full for bond against Thomas & Fowler
£34. 2.7 


  1786
  
  
  
  
  

  

To amt. of Costs in your suit agt. John Hawkins
10.13.9 

By John Ths. Sheriff per amt. of judgment against Treadwell received by him but not paid
153. 7.2 



To do. in yr. suit agt. S. Treadwell
9.10.3 

I presume this has been settled



  
  
  
  
  Aug 28. 1797
  

  
Dr.
Augustus V Cortlandt
Cr.


  1785
  
  
  1785
  
  


July 22d.
Cash paid ⅌ Receipt
£383.18.7 
June 6
By this sum received of Nicholas Jones
£383.18.7 


  1786
  
  
  
  
  

  

To draft of two deeds for Executors of Chambers one to Crommelin the other to Laurence
£6. 8  

Received
£6. 8  

22)

Dr.
Aaron Burr
Cr.


  1785
  
  
  1785
  
  

  

To one half the Tavern expence of a reference between Ducher & Vacher paid Simmons
1.15.3 





Dr.
Johannes Hardenbergh
Cr.


  1785
  
  
  1785
  
  


June 25
To Cash paid Secretary for extracts of records
1.1.3 
Sep 1.
By Cash received
£46.1.3 


July
To 9 days absence to try your cause at £5 per day
45    


       


Dr.
Havens
Cr.


  1788
  
  
  
  
  

  
Nov 20.
To opinion in writing on two cases stated
£3.4   



23)

Dr.
John P. Waldrom
Cr.


  1785
  
  
  
  
  

  

Retainers in suits against ten persons at £1.10 each
15    



Dr.
Frederick Jay
Cr.


  1785
  
  
  
  
  

  
July 26.
To drawing an assignment pursuant to a writ for a waterlot
£5    


24)

Dr.
James Price
Cr.


  1785
  
  
  1785
  
  

  
July 28
To advice concerning several matters
£3. 4  

By Cash received as a fee 15 Guineas
£28    



To extra retainers in three Defendant causes 3 Guineas
5.12  




25)

Dr.
John Hewlet
Cr.


  1784
  
  
  
  
  

  
July 21
To advice concerning a will of Townshend
£1.17.4 



  1786
  
  
  
  
  

  
Feby. 1.
Opinion on case with Birdsall
1.10  


26)

Dr.
George Powers
Cr.


  1785
  
  
  
  
  

  
Jany 5
drawing notice of sale of mortgaged premises
£1.10  
By Cash received
£1.10  


27)

Dr.
Robert Bonne
Cr.


  1784
  
  
  
  
  

  

drawing a petition &c. respecting rents due to persons for houses within the British lines
£1.10  


28)

Dr.
Assignees of John DeWindt Junr.
Cr.


  1785
  
  
  
  
  



drawing a petition and bill to be passed into a law
£3    



May 6
Advice
1.10  



June 17
Advice and drawing notice to Creds.
2.    


29)

Dr.
Phillip Kissick
Cr.


  1785
  
  
  1785
  
  


June
To advice concerning a mortgage
£3. 0  
Nov 29
By Cash
£11.10  


Aug 5
Amount of Costs in suit of J. Leake ⅌ acct. rendered
3.11  






ditto in suit of V Kuren & Braisser
3. 9.3 




30)

Dr.
Nicholas Lowe
Cr.


  1785
  
  
  
  
  

  

drawing an Assignment from Soderstrom to you
£2    




Decr. 11.
Advice concerning a power of Attorney to Laurin
1.10  




Advice concerning Israels affair
1.10  




advice & appearance in Admiralty cause



31)

Dr.
Goadsby
Cr.


  1785
  
  
  
  
  

  

To opinion concerning attachmt.
£1.10  
By Cash received in full
£7.18  



To appearance as Council before the Assembly
 6. 8  


        


Dr.
Effingham Laurence
Cr.


  1787
  
  
  
  
  

  
Aug 22
To advice concerning Bernes affair, inspection of deeds &c.
3.4   



32)

Dr.
John Murray
Cr.


  1785
  
  
  
  
  



Advice concerning an offer of Paris to pay in certificates
£1.10  




Nov. 30
Advice concerning the propriety of suing a person in whose hands goods were attached
1.10  




1786 Aug 5
Appearance at Quarter session in the affair of the Coppias
1.10  




1788 May 4.
Opinion concerning Lord Hollands estate
2.    




33)

Dr.
Isaac Moses & Moses Meyers
Cr.


  1785
  
  
  
  
  

  
Aug 2.
Advice concerning a Brigantine conveyed to Mr. Ludlow
1.10  




34)

Dr.
Trustees of Isaac Moses
Cr.


  1786
  
  
  
  
  

  
Nov. 25
for drawing assignment
£10.    
May 17
By cash received of  Henry
£15. 9.  



actually paid for engrossing do
1.    






Drawing release of Dower
2.    






actually paid for engrossing it
0. 8  





1786
paid for Copy of Assignment for Trustees in Holland
0.13.4 





March 9
paid Remsen for four deeds of the real estate of Isaac Moses per his account settled this day
12.16.  






paid for a second copy of Assignment & notary for certifying






July
To Cash paid Moses Meyers
15. 9.  





  1788
  
  
  
  
  

  
October
To paid Sam Loudon for advertising notice to Creditors
1.18  






paid Do. for advertising sale of houses & lots
2.14  




35)

Dr.
Samuel Fraunces
Cr.


  1786
  
  
  1785
  
  



To Cash paid Judah
£24.12  
Decr. 18
By Cash received of Executors of Gifford
24.12  


March 12.
To Cash lent
1.17.4 






Dr.
Laurance and Morris
Cr.


  1786
  
  
  
  
  

  
Jany 6.
To this sum lent
£200.    
By your note for 200 discounted at bank–Dis
198.14.4 


March 24.
To my fee for trying your cause Majorel
5.    


36)

Dr.
Gaspard Joseph Amand Ducher
Cr.


  1786
  
  
  1786
  
  


May 10
paid postage of a letter under cover to me to Mr. Sabatier De Catres
£0.12.0 
Jany 4
by this sum borrowed of him for which he has my bond
£600    


June 3d.
paid postage
    1.2 






settled & paid
 0.13.2 





  
  
  
  87
  
  

  



Sepr 24
By interest on ditto to the fourth of May 1788
  98    







 698    






For this sum he has two bonds which are duplicates of each other of this date payable the 4th of May Qr. what year



Dr.
John Cortlandt Schuyler
Cr.


  1786
  
  
  
  
  


Jany 28
To this sum paid Kelly upon his Note
£70. 2  




Aug 30
To paid Mr. Harpur for copy of records
0.16  




17 March
To paid E Basset amt. of Jud agt. you
100. 3. 5 




87July 28
Interest on the first & last sum to this day at 7 ⅌ Ct
   9.17.10 






£180.19. 3 





cash
       9 





for which sum I have his bond and mortgage
£181    





37)

Dr.
The Agents of the Proprietors of Waway
Cr.


  1786
  
  
  
  
  

  
March 22d
To Account for advice & services rendered this day attending a month at Chester and divers attendance at New York
£150    




Dr.
Dirk Tenbroeck
Cr.


  1786
  
  
  1786
  
  

  
March 22.
To Cash lent
£16.16  
March 26.
By Cash
£16.16  

38)

Dr.
Baron de Polnitz
Cr.


  1786
  
  
  
  
  


May 29.
To Cash paid a Plumber for work done to the house in the outward per Rect. Peter Newman
£9. 4.3 
By error
£6    


By Cash in full
231.16.4 


July 28
To the sum advanced his daughter Wilhelmina for her maintenance
50.    





Aug. 26
To ditto      ditto
18.    





Febr. 7
To Cash paid Abigail Beach for board of his sons ⅌ Rect. Js. Akins
13    





     19
To Cash paid Miss W Polnitz
20    





Nov 16
To Cash paid Musick Master
4.10  





    21
To Cash paid Abigail Beach for boarding your two sons ⅌ J Akins Rec
13    





Decr. 4
To Cash paid Miss Polnitz
16    





     13
To cash paid Mrs. Seton for 1 Quarters board due the 4th instant
10    





  1787
  
  
  
  
  


Jany.
To do. paid do. 1 Quarters board due 4th March
20    





Febru 2
to paid Abigail Beach for board of two sons to Jany 29
14    





      16
To paid Mrs. Seton for the ensuing quarters board of Miss Polnitz
15    





March 4
To paid do. for To cash paid Miss Polnitz the 18 of January omitted
8    





      22
To paid F. Childs for advertising your house
1. 4  





March 27
To cash paid taxes of house
9.11.8 





April 3
To cash paid Miss Polnitz
8    






Interest on ditto
      


      

39)

Dr.
Rodman Field
Cr.


  1785
  
  
  
  
  

  
Aug 16
To advice at different times concerning a deed of gift
£3.    




Dr.
Robert Lenox
Cr.


  1785
  
  
  
  
  


Aug. 18
To advice concerning a certain Note
£1.10  





Decr. 12.
To advice in writing concerning bill of Exchange of Millers & Co.
3. 4  



40)

Dr.
Henry A. Williams
Cr.


  1785
  
  
  
  
  


Aug 18
For drawing advertisement of a sale upon a Mortgage of Skencks
£1.10  



   [24
To Cash pd. S. Loudon for advertising the same for sale
.12  




To Ditto for Contg. Ditto 39 times (as per his acct. rendered)
7.16]



Dr.
John Delafield
Cr.


  1785
  
  
  
  
  

  
Aug 26.
To Cash paid S Jones at your Request
1.17.4 
  
  Memo: I am not certain but this is paid. Mr. Delafield can ascertain it.
  



To advice concerning Hardits Affair
1.17.4 



drawing general release
0.10  

41)

Dr.
Stephen Delancey
Cr.


  1785
  
  
  
  
  

  
Aug 30
To Cash paid Mr. Harpur for searching for Original deed in his cause against Delavan
0. 4.6 




To dead charge on the circuit in West






Chester to try your cause being a critical cause & having succeeded
20.    



Dr.
Shaw—Physician
Cr.


  1785
  
  
  
  
  

  
Aug 30
To advice concerning Eagles bond
1.10  


42)

Dr.
Kilian Van Rensselaar
Cr.


  1785
  
  
  
  
  

  
Sepr. 23.
To Cash lent
£4.10  

By Cash
£4.10  


Dr.
Family of Hoffmans
Cr.


  1785
  
  
  1786
  
  

  
Octr 12
To attendance on the trial of Jacob Moore


By Cash received
£100    



Adsm R R Livingston at the Camp
75.0.0 

By ballance believed to have been satisfied
 75    







175    


  1786
  
  
  
  
  

  

To attendance on hearing before the Arbitrators
75.    






Attendance on different consultations
 25.    







175    




43)

Dr.
David R. Floyed
Cr.


  1785
  
  
  
  
  

  
Octr. 29
drawing a bill to be passed into a law respecting an estate in which he is a Remainder man
3.4   



Dr.
Haydock & Warr
Cr.


  1785
  
  
  1786
  
  

  
Nov. 15
advice concerning dispute with Thomas Franklin
1.10  
Nov. 23
By Cash
£6.10  


1786
advice at two different times concerning duties of a vessel
3.    





March 12
drawing Petition to Legislature concerning do
 2.    




44)

Dr.
Egbert Benson
Cr.


  1785
  
  
  1786
  
  

  
Nov. 14
To this sum received by him of the Trustees of Esopus as a Retainer
5.    

By Cash
£5.    


  1786
  
  
  
  
  

  
Ap 29
To paid Childs for publishing a Notice in Chan: cause of G. Schuler in which he is solicitor
2.8   





Dr.
John Lansing
Cr.


  1785
  
  
  
  
  

  
Nov. 14.
To this sum received by him of Trustees of Schenectady as a Retainer
£5    
July
By Cash
5.    


45)

Dr.
Executors of H. Franklin
Cr.


  1785
  
  
  
  
  

  
Decr 1–9
To advice concerning Continental money deposited with Testator
1.10  

Charged in cause with Slingerland
 2.6   



drawing power of Atty. to sell lands
   .16  





Dr.
Mathew Vischer
Cr.


  1785
  
  
  
  
  

  
Der. 15.
To opinion on a case stated by him on a Patent to Cortland van Ness and others
3.4   



46)

Dr.
John B. Church
Cr.


  1786
  
  
  1786
  
  


Aug. 4
To this sum ⅌ Portlands Packet
2000    

By ballance brought forward
2355.11.11


Sepr. 1.
To paid John Delafield for premium of Insurance
61.10  
July 31



  By Cash received of Jerem: Wadsworth say
  3500


  ditto of Nath Schalor
  3000



2600    



To this sum delivered Mr. De Heart to be shipped
800    
Oct. 7
By Dominick Lynch for purchase money of half the lot due Aug 1
1050    



N. B. Shipped by the Antelope Packet


By Walter Livingston for ditto do.
1050    


Decr. 6
To 2 bills of Exchange each for 100£ Stg drawn by Wm. Backhouse & Co. remitted per Packet
376.19.9 
Nov 17
By Cash received from Philad. in part of your last dividend
316. 4. 3


Decr. 13



  To 1 ditto drawn by ditto for Stg.
  300 


  1 ditto drawn by J C. Schuyler
   20 


  £ Stg
  320 



6 ⅌ Ct 

By John Chaloner for ball. due deducting ½ ⅌ Ct. commission & postage amounting together to £3.10.6
400    




603. 0.5⅓








  
  shipped ⅌ Betsey Capt Watson
  
  
  
  


  1787
  
  
  1787
  
  


Feby. 7
To Cash ⅌ Duke of Cumberland Packet
679. 1.4 
Feby 1

                
                  
                    By your proportion of purchase money of Ships St. Anne and two brothers
                    200    
                  
                  
                    By your Jany dividend
                     675    
                  
                  
                    
                     875    
                  
                  
                    deduct J Chaloner Coms ⅌ act.
                     13. 7.6 
                  
                  
                    Pen Curry
                    861.12.6 
                  
                

919. 1. 4


April 4
To Cash ⅌ the Speedy Packet including freight
500    



To bill of exchange Wm. Backhouse & Co. for £250 Sterling
471. 2.3 


July 25
bill of Exchange drawn by ditto for 800£ Stg premium 7 ½ ⅌ Ct first sent ⅌ Ship Lord Middleton Capt Heyhill
1528.17.9 





March 16
By Cash of J. Wadsworth
400    






By ditto of N Shalor
400    






By ditto of N Shalor
 400    




7020.11.6 


9890.17. 6






Interest on ballance due first June 1785 to June 1. 1787
 100. 2. 7






on £715.4.5
9991. 0. 1

  
August 1
bill of Exchange of Francis Upton for 40£ Sterling a 7 ⅌ Ct. prem.
76. 1.9 
87




  July 25
  Account transmitted this day ballance exclusive of value of lot 870.7.7.
  



ditto of Baron Poelnitz on Messr. Drummonds for 100£ Stg at 7 ⅌ Ct.
190. 4.6 

Ballance brought down
870. 7. 7


Sepr 5
bill drawn by Wm. Backhouse & Co. for 800 Stg. a 8 ⅌ Ct.
1536.    
Aug. 17
By your last half yearly divid. of bank stock
720.    


1788
paid Delafield premium of insurance ⅌ Antelope Packet
12.    

By this sum received of J Chaloner
140    


Feby. 18
To bill of Exchange of Wm. Backhouse & Co. for 400 Stg.
771.11.1 
NovQr
By this sum received of RTroupe on account of Cuyler & Gans
200    


  
  
  
  1788
  
  


March 20
To ditto for 200 do
385.15.7 

purchase money of lot
2100    


July 31
Bill of Hamilton on Hamilton for £50 Stg.
96    
Augt. 4
By this sum received of J Wadsworth
1200    





Quaere?
By dividend of January omitted



Aug. 6
To this sum ⅌ Roebuck Packet including freight
1040.    
Aug 20


                  
                    By dividend of July
                    1800
                    Dolls
                  
                  
                    Deduct loss on weight & expences of Messenger
                      23
                    
                  
                  
                    
                    1777.
                    
                  
                

710.16  


Sepr 2.
To bill of Will Backhouse & Co. for £400 Stg
778.13.4 



To this sum paid for executing a commission in yr. suit v Fitsimmons
6.13.2 

Ballance carried to 78




Oct. 17
To this sum pd. D Phoenix Quit rent of your lot prior to sale
3. 4.1½




47)

Dr.
Alexander Macaulay
Cr.


  1786
  
  
  1786
  
  


Aug 26
To your draft in favour of Col Jameison accepted this day
100    

By Ballance brought from fol 4
286.18.3 



vide bundle Receipts To Costs Adsm Jacob Sarley
5. 1.6 

By Cash received of Dan Ludlow for his brother Robert
163. 9  







450. 7.3 


Novr. 3
To Cash paid his Atty Nath Gardner
50    






To Costs of suit v R Ludlow
10.17.9 





18
To cash paid your draft in favour of Messrs William Gillies & Co
133. 6.8 






To Costs of suit Adsm Wardrop
21.12.3 





July 5
To Cash pd. Thos. Goadsby
120.    






paid Reg Mortgage omitted
10.  






paid postage at different times
    8.6 







441.16.8 






Ballance due A. Macaulay
  8.10.7 







450. 7.3 


        

January 9th. 1788. settled the above account this day ballance due me as above to be passed to my Credit in new account Alexr. Macaulay

Dr.
Dominick Lynch
Cr.


  1786
  
  
  1787
  
  


Octr. 7
To one half a lot in broad way of J Barker Church sold you payable in nine months
1050    
Aug 1
Cash
1050    


  
  
          

  
48)

Dr.
Charles Crommelin
Cr.


  1786
  
  
  
  
  


Sepr. 29
To Cash pd. Cary Ludlow
£200    
Buy my bond for (say 1500)
£1500    


Oct 19
To Cash paid ditto
200    





  87
  
  
  
  
  

  
July 7
To ditto paid ditto settled
100    





Dr.
Walter Livingston
Cr.


  1786
  
  
  
  
  


Oct. 7
To one half the lot of J Barker Church sold you payable in Nine months
1050.    
Oct 13
By Cash (including Int. deducted for prompt payment)
570    






By Ballance due for which I have a note payable in 9 Mo:
  480    







 £1050    


Oct. 13
To your Note of this date pay nine months
480.    

By Cash
  480    

49)

Dr.
Samuel Broome
Cr.


  1786
  
  
  1786
  
  

  
Oct 1
To this sum due for fee with your son as Clerk
150.    
Oct. 12
By Cash received of N Miller Esqr
40.13.7 


  1786
  
  
  
  
  

  
Oct 1
This day Mr. S. Broome Junior entered this office as Clerk & This 1st of May absented himself to return 1789


By Note of
119. 6.5 



Dr.
Custom House
Cr.


  1786
  
  
  86
  
  

  
Oct. 19
To Cash paid Mr. Marshall
£0.4  
Octr. 19.
By duties on 4 small boxes with Caps and medicine ⅌ different vessels
0.4  

50)

Dr.
Richard Varrick
Cr.


  1786
  
  
  1786
  
  

  
Octr. 31.
To Cash lent as ⅌ his note of this date
£40    

By Cash received
£40    


Dr.
The Minister of Spain
Cr.


  1786
  
  
  
  
  


Nov 2
To Cash paid Samuel Jones
£3. 4  
Decr. 20
By Cash
£137.9.8 


22
To Cash paid Mr. Winter ⅌ Agree
60.    





Decr. 6
To Cash pd H. Deputy Sheriff Hardenbrook
4. 1  






To amount of Goal keepers fees assumed by me
29.14  






To advice and services as Council
  37. 6.8 







£134.05.8 






To Cash for Judge Morris
   3. 4  







 137.09.8 


        

51)

Dr.
Daniel Ludlow
Cr.


  1785
  
  
  
  
  

  
Decr. 27
To opinion in writing concerning affairs of Samuel & Moses Meyers for Assignees in Holland
3.4   

By Cash
3.4   



Dr.
David Henly
Cr.


  1785
  
  
  
  
  

  
Decr. 27
drawing a deed of conveyance from Townshend
3. 4  






ditto release of dower
1.16  





Dr.
Abijah Hammond
Cr.


  1788
  
  
  
  
  

  
Nov. 20
To opinion respecting a bargain with B Livingston
1.17.4 




52)

Dr.
Cuyler & Gansewort
Cr.


  1785
  
  
  
  
  

  
Decr. 27
To advice concerning a bill of Exchange
£1.10  





May 1
To paid Postage of bill in Chancery &c.
4.19.4 





Dr.
Peter Stuyvesant
Cr.


  1786
  
  
  
  
  

  
Jany. 19
To advice concerning a title to be given by Mr. Rivington
1.10  




53)

Dr.
Balthazer DeHeart
Cr.


1785
To costs in a suit against assumed by you

1787




Sepr 3d.
By Cash received
£28    



  1786
  
  

By Cash at different times heretofore omitted
17.8.10 


Jay. 10
To paid for a load of Coals sent you
0.14  



To Cash paid Rivington for Parcht.
8.    

By Cash in Jersey money
6.    





Sepr. 21
By Cash
9.    





Nov. 2.
By Cash for Costs in Skinners suit
9.0. 9 





    9
By Cash Brailsford v Wooldrige
19.2. 3 





1788







May 28
By Cash Latting Carpenter v Nathaniel Quinbey
34.4. 7 





Novem 17
Costs in suit of Leake v Delancey & Kelly
11.    


Dr.
John Stevenson
Cr.


  1786
  
  
  
  
  

  
Jany 10.
To Cash paid Secretary for papers relative to Your brothers claim of land
1.12  




54)

Dr.
John Hewlet
Cr.


  1786
  
  
  
  
  

  
Feby 1.
To opinion on a case between Birdsall and him sent by Youngs
1.10  

By John Hewlet Feb 25
1.10  


  
  
       

  
Dr.
Isaac Youngs
Cr.


  1786
  
  
  
  
  

  
Feby. 1
To opinion concerning a fine
1.10  
Nov 23.
By Cash
£1.10  



To advice at different times concerning arbitration
3. 4  






drawing release
4  





55)

Dr.
Charles Smith
Cr.


1786

1786



Feby. 2
drawing two deeds of conveyance
£6. 8  
Decr. 5
By Cash
£8.8  


     6
opinion concerning his conduct as Executor
1.10  






drawing directions for an Inventory
   10  







£8. 8  


      


Dr.
Isaac Moses
Cr.


1786

1787



Feby 15
drawing a Petition to Legislature
1.10  
Aug 2
By Cash
£126    


    6
By Cash250 





1788



Feby 1
purchase money of house sold you with Interest from this day
1800.    
Feby. 1
By ditto117.5




ditto100 



  1787
  
  
  
  
  

  
Feby 1
Interest to this day
126    
June 9
ditto100 





567.5   


  1788
  
  
  
  
  

  
Feby 1
Interest to this day on 1550

Nov 25
ditto by hand of Mr. Broom
80    

56)

Dr.
Messieurs Douglass (Randal Son & Stewart)
Cr.


1786





Feby 23.
To advice concerning affairs of Leary & Co consultation with Chancellor &c.
5.    

By Cash in full
 £6.10  


May 23
advice concerning a demand against F. Lewis
1.10  






Dr.
Pearsall Thomas
Cr.


  1786
  
  
  
  
  

  
March 6.
To drawing Petition & 3 affidavits on the confiscation Act attending Judgt.
3. 4  
Nov 23.
By Cash
£4    



drawing assignment from Ham. Cockle
 0.16  


      



To amt. of Costs in yr. suit v. Js. Jarvis
18. 7.9 




57)

Dr.
Samuel Franklin
Cr.


March 6
drawing Petition to Judge & affid. on confiscation act attendance &c
2.    





      30
drawing Mortgage from Hoghland for your Partner Wm. Robinson
3. 4  





Aug 26
paid Judge Morris for Certificate of debt due from St. Croix
0.16  





Dr.
Gilbert v Cortlandt
Cr.


  1786
  
  
  
  
  

  
March 28
To Cash lent
£12    




58)

Dr.
John J. Skidmore
Cr.


  1786
  
  
  
  
  

  
March 30
paid Mr. Remsen for drawing Mortgage to P. Schuyler
2.16  






Dr.
Moses Hazen
Cr.


  1786
  
  
  
  
  

  
April 1.
for drawing a special Indemnifying bond to sureties
1.    




59)

Dr.
Joseph Strong
Cr.


  1786
  
  
  1787
  
  

  
April 5
To Cash lent
£20    
Octr. 24
By Cash
£20    


Dr.
Executors of Cooper
Cr.


  1786
  
  
  
  
  

  
April 24
To my fee for arguing a demurrer on the citation act (Popham)
10    




60)

Dr.
Egbert Benson
Cr.


  1786
  
  
  
  
  

  
April 29.
To paid Childs for publishing a Notice in a Chancery cause for General Schuyler in which he is solicitor
2.8   

By Egbert Benson 44
£2.8   


  
  
        

  
Dr.
Morgan Lewis
Cr.


  1786
  
  
  
  
  

  
April 29
To ballance due on settlement for Chan. fees.
0.17.6 





61)

Dr.
Cornelius P. Lowe
Cr.


  1786
  
  
  
  
  

  

drawing Petition to Legislature
1.10  





May 10
drawing mortgage to Constable
3. 4  






Indorsement for further security
.16  





Dr.
Henry & McClellan
Cr.


  1786
  
  
  
  
  

  

drawing Memorial to Congress respecting canadian affairs
1.10  





May 11.
Opinion on citation act
1.10  




62)

Dr.
Alexander Hosack
Cr.


  1786
  
  
  
  
  

  
July 15.
Trial fee at Nisi prius as Council with Thomas Smith
5.    
Nov 23
By Cash
£5    


  
  
        

  
Dr.
Samuel Bard
Cr.


1786







July
To Council fee in a trial of a cause for your Father against Weisner assumed by you
5    

By amount of your account



Oct 6
Advice in an expected land cause
3.4   






Dr.
Robert L. Hooper
Cr.


  1786
  
  
  
  
  

  
July 15
Retainer in your cause v. Conolly
1.10  






council fee on trial at Nisi prius
5    




63)

Dr.
William Rowlet
Cr.


  1786
  
  
  
  
  

  
July 15
Council fee at Nisi prius in your cause against Sarly and Barnwall
5.    

By Cash
£5    


  
  
        

  
Dr.
William Nielson
Cr.


  1786
  
  
  
  
  

  
July 15.
To Council fee at N.P. in your cause with the Blairs
5    
Nov 23.
By Cash
£5    


  
  
        

  
Dr.
Sarley & Barnewall
Cr.


  1786
  
  
  
  
  

  
July 15.
Council fee at Nisi prius on Trial of your cause with Hay
5.    
Nov 22d.
By Cash
£5.    


  
  
       

  64)

Dr.
Peter R. Livingston & Cary Ludlow
Cr.


  1786
  
  
  
  
  

  
July 15.
Retainer in an Ejectment cause
£5    






Trial fee (in Non suit)
1.10  






Dr.
Executors of Desbross
Cr.


  1786
  
  
  1786
  
  

  

fee for arguing successfully a Question on citation act
10    
Nov 23
By Cash
£10    


Dr.
Executors of James v Cortlandt
Cr.


  1786
  
  
  
  
  

  

Fee for arguing successfully a Question on citation act
10    




65)

Dr.
Executors of John v Cortlandt
Cr.


  1786
  
  
  
  
  

  
Aug 26
paid Judge Morris for acknowleging 6 deeds executed by him
2.14  





Dr.
Cornelius Ray
Cr.


  1786
  
  
  
  
  

  
Aug 30
Advice concerning Brandy left with you by Mr. Price
1.10  
R.


  
  Quare if not paid
  
  
  
  

  
  1789
  
  
  
  
  

  
Feb. 20
Advice concerning your uncle’s will
1.10  





  
  power by Mr. De Haert
  
  
  
  

  

Dr.
Isaac Gouverneur
Cr.


  1787
  
  
  
  
  

  
Aug 23
To perusing sundry papers & giving a written opinion in your affair with Pray of Georgia
3.4   






To advice and other services in your affair with Assignees of Bend
3.4   




66)

Dr.
James Thompson
Cr.


  1786
  
  
  
  
  

  
Sep 26
Cash lent
2.10  





Nov 13
ditto
4.    





  1788
  
  
  
  
  

  
Oct
ditto at Albany
4. 5  





Dr.
Jesse Hunt
Cr.


  1786
  
  
  
  
  

  

overpayment in Sheriffs Bill Harris v. Hawkins (twice Charged)
0.18  






Delancey v Browns do
3  




67)

Dr.
Minister of the United Netherlands
Cr.


  1786
  
  
  1787
  
  

  
Decr. 18
To Cash paid Postage of letter & rules to Charles town in the case of the Sloop

Sep 28
By Cash
£49.10.11



Chester
3. 5. 7 






[To drawing the Petition of Appeal fo. 831 at 1/6 ⅌ f 68
2. 6. 6 






Engrossing Ditto
1. 3. 3 






To Abrm. Lott’s Acct for translating the Affidavits into english
4. 0. 0 






paid Postage of Letter from Charlestown with Affidavits of service enclosed
0. 5. 3 






Register’s Account paid
15. 1. 4 






Expences of C. C. Pinkney of Charles Town in proving notices on the Court there
3. 9. 0 






To my fav for Arguing Motion for Rule to shew Cause and for Argug against the Cause Shewn Attendance on the Court drg. Affidt. &c.
20. 0. 0 







£49.10.11]


      


Dr.
Shedden Patrick & Co.
Cr.


  1787
  
  
  
  
  

  

To advice concerning vessell attached in New Jersey, consultations with Mr. Smith perusal of papers &c.
3.4   






To amount of Costs in the suit of Roxburgh Adsm Seaman
2.3.3  





vide Reg. No. 2 fol 76





68)

Dr.
Thomas & Richard Lee
Cr.







Currency


17 June
To me two setts of bills of Wm. Turner


By this sum received of John Turner in bills of Exchange £200 Sterling ditto of Smith & Wycoff in ditto £100 Stg



23d July
Backhouse & Co remitted £200 Stg






Aug 1
To 1 sett drawn by Jay remitted by Packet £100 Stg







To 1 sett drawn by Barnewall on Barnewall 300 do


ditto of Sarley & Barnewall in ditto £300




Commissions on ditto at     ⅌ Ct Commissions on £200

Aug 31
By Cash received of John Murray on account of Ramsay & Co.
214.19  



Sterling remitted by Johnson & Ogden at ditto


By Comfort Sands for Potash received by him
37. 7.6 


Sepr. 3
To draft of Wm Backhouse & Co. for 110£ Stg at 10 ⅌ Ct. premium

Nov 7
By two setts of bills recd. of Johnson & Ogden £100 Stg






1788




Nov 6
To two setts of bills each for £50 Stg one drawn by Chollet in favour of Low the other by Lowe in favour of Johnson & Ogden

Feby
By this sum reced of J Turner £100 Sterling






Feby 19
By this sum received of Messrs J & Ogden in bills £150 Stg



Feby 19
To bill of Wm. Backhouse & Co. remitted ⅌ packet £100 Stg.

May 4
By bill of exchange of J & Ogden £100 Stg.



do
To bill of ditto for £150 Stg recd. of Johnson & Ogden

June 4
By bill of Johnson & Ogden £80 Stg






Aug 4
By ditto £80



May 4
To bill recd. of J & Ogden remitted by Packet £100


By Cash received of Sarley and Barnewell £320 Curry
paper Curr bills


June 4
To bill ⅌ packet £80

Sep 2
Ditto £160
12½ ⅌ Ct.



Stg C Remsen & Co

Nov 4
By sett of bills of Johnson & Ogden £80 Stg



Aug 4
To bill ⅌ packet £80 Stg Wm Backhouse & Co

Sep 27
By this sum received of Smith & Wycoff 315 Ds.



Aug 9
To bill of Wm. Backhouse & Co remitted ⅌ Montgomery (Bunyan) £150 Stg 12½ ⅌ C






Sep. 4
To bill of Do. remitted ⅌ Packet for £80 Stg dated 3d. Sepr.







NB. Johnson & Ogden delivered me the second & third of a set for 80 Stg. the first of which they inform was remitted by them


Bill received of Johnson & Ogden Sepr 3, 1788 amd. drawn by Wm. Backhouse £80 Stg



Novr.
To bill of Wm Seton & Co remitted ⅌ Packet £80 Stg






1789


1789




Jany 9
Bill of ditto remitted ⅌ packet for £80

Jany 7





ditto of Wm. Backhouse £80 Sterling


Bill for Johnson & Ogden drawn by Wm. Seton & Co. 80£ Stg



July 23
Bill of J & A MacComb 80 Stg





69)

Dr.
Pascal N. Smith Surviving Partner of Sears & Smith
Cr.


Aug. 3
To opinion concerning the estate of Isaac Sears
1.10  
vide Viner Title Money



Opinion concerning Partnership Concern
1.10  



Settled 13 Novr



Dr.
Arthur St. Clair
Cr.


  1789
  
  
  
  
  


  April 25
  To discount on your note of this day indorsed by me for your accom., in lieu of a Warrant for which provision was not yet made.
  
  
  
  


  
  
                  
                    Drs
                    Cents
                  
Drs. 11 66
                
  
  
  
  



Dr.
McCartney
Cr.


  1789
  
  
  
  
  

  
Oct 13
This sum advanced him to procure certain articles for Mrs. Ham
120 Drs.
By amt. of Articles procured

71)

Dr.
Executors of DeWit
Cr.


  1786
  
  
  
  
  

  
July
Trial of cause in Ejectment at Circuit
£10    

By Cash
£3.4   


Dr.
Henry Shute
Cr.


ditto
Council fee for trial of your cause at circuit court
5    





Dr.
John H. Sleight
Cr.



council fee for trial of your cause with Hoghteling
5    
Aug 18
By Cash
£10    


ditto
council fee for trial of your cause with
 5    


     


Dr.
Robert Morris
Cr.


  1787
  
  
  
  
  

  
Aug.
To Cash lent (dld. G: Morris Check on the bank of Philadelphia for
522.8   

By Cash received of Mr. Constable
522.8   


  
  
         

  

Dr.
Samuel Van Wyck
Cr.


  1787
  
  
  
  
  

  
Aug 30
To council fee attending Circuit in your cause with M Willet on trying the cause absent three days (travelling expences &c.
10.    




Dr.
Frederick William De Steuben
Cr.


  1787
  
  
  
  
  

  
Sep 24
To paid the bank for a note indorsed for him
£200    

By Cash received on your account of S V Rensselaer Esqr
£215    


  1788
  
  
  
  
  

  
April
To Cash lent
60    
July
By ditto of ditto
100    


June 5
To this sum pd. my note to B Walker by way of loan to him
60    

Ballance Due A H carried to Page 73
 346    


  1789
  
  
  
  
  


March

                  
                    To cash in specie
                    £16 
                  
                  
                    ditto paper
                    
                  
                
40    

  
  
  

  


                  
                    ditto specie
                     50 
                  
                  
                    
                     66 
                  
                
66    
  
  
  


April 14

                  
                    To Cash
                    8 
                  
                
5    





July

                  
                    To Cash
                    £50 
                  
                






     25

                  
                    ditto
                    20 
                  
                






Aug
ditto 20 






Sepr.
ditto  20 
110    





Oct 6
paid Wm Constable for you
100    





Oct 26
cash pd. Lopez
 20    







 661    


661    


Dr.
Jacob Remsen
Cr.


  1787
  
  
  
  
  

  
Novr.
Cash paid on account order of Mr. Lewis
£12    

By Lewis Ogden unpaid
£8    



Ogden
8    





Oct
To Cash
4    





73)

Dr.
Land Account
Cr.


1787
To paid Hammond for certificates to pay for lands on the River St. Laurence purchased in Company with Alexander Macombe & others
81. 4.10





July 17
paid Delafield
36. 3  





Oct. 17
To paid Delafield for ditto. ⅌ acct. and receipt of this date
315.19. 3






To paid Richard Platt for lands on the Ohio






Dr.
Frederick William De Steuben
Cr.


1790
To Ballance from Page 72
346    





June 8. 90
Cash paid your draft of this date in favour of B Walker
200    





April 5
This sum paid B Walker for you ⅌ Receipt
100    






To cash paid Leonard Cutting at different times





74)

Dr.
John J Van Rensselaer
Cr.


  1787
  
  
  
  
  

  
Nov 5.
To Cash paid your draft on me in favour of Mr. Stevenson
80    






To my fees in attending in Albany at the trial of five ejectment causes
60    





  1788
  
  
  
  
  

  
January 10
To cash paid your draft in favour of Isaac Webbers
 27    







167    






Dr.
Thomas Bibby
Cr.


  1787
  
  
  
  
  

  
Dr. 4
To Cash
£100    
By Cash of
£40    



To this sum subscribed by you for Mrs. Campbell
   10    
By ditto of Mrs. Miller on accot. of Laurence
55    





By ditto of N Bayard
950.9.1 





By ditto of Wooldrige
  90    




£110    





Ballance due T Bibby
 1035.9.1 

1145.9.1 




£1145.9.1 
Received March 22d. 1788 of Alexander Hamilton the above sum of one thousand & thirty five pounds nine shilling and one penny.






T: Bibby


75)

Dr.
Samuel Loudon
Cr.


1787
To Cash lent ⅌ your note of this date
£100    
Feby
By Cash
£80    






Sundries
38.2   






Cash
  4.5   


1788 Jan 19
To Cash paid on Printers account
20    

settled October 22d. 1788
122.7   


Interest
  2.7   

⅌ Ret. in Rect. book





122.7   





Dr.
William Grayson
Cr.


  178[8]
  
  
  
  
  



To Cash paid E Blake per order
£3    





Aug.
to ditto ⅌ do
3    





Dr. 8
To ditto do
3    






vide Rect. for £12 due Nov 23






1789







Feby. 28
To ditto ⅌ do
£2    






ditto
1    






May 27
do. in full to May 23 ⅌ Receipt
3    





Sep 19
Cash paid do
3    





Der. 8
Cash paid ditto
3    




76)

Dr.
Edward Livingston
Cr.


  1788
  
  
  
  
  

  
Sep. 2.
To Cash paid your Clerk on acct. ⅌ Ret.
£14    





  
  wood Adsm Hallet
  
  
  
  

  
Dr.
Thorne
Cr.


  1788
  
  
  
  
  

  
Sep. 3.
To my circuit fee in Queens in the suit between his father & Cornel
£15    




77)

Dr.
Henry K Van Rensselaer
Cr.


1787
Cash lent your son
3.12  





Decr. 10
To paid your order in favour of your son KHVR
15.    





  1788
  
  
  
  
  

  
Jany. 10
To paid A Brinkerhoff upon your sons order (⅌ yr order for 25)
12.18.4 





Oct 6
To paid for Chocolate furnished your son
12. 1.4 





Dr.
David Galbreath
Cr.


Octr. 8
Opinion concerning certain public certificates assigned by Benjamin Eyre. Inquiry at the Treasury &c.
 £3.4   
By Cash
£3.4   


  
  
         

  

Dr.
Barak Snethen
Cr.


  1788
  
  
  
  
  

  
Oct 10th
To Cash paid A Burr Esquire in full of your suit of J Loyed v B Snethen
25    
By Cash

£31    



To your Costs in sd. suit





78)

Dr.
John B. Church
Cr.


1788
To paid S. Loudon for advertising sale of lot in Broadway
1. 8   
1789
Ballance brought from 46






Jany 20
By Cash of J Chaloner by the hands of J Lupton 440 Ds.
176    


  1789
  
  
  
  
  


January
To bill of Wm. Backhouse for £150 Sterling

     21
ditto. of ditto by draft on And Craigie



  
  
  
  
  106 Ds 64/96
  42.13.4 

  

To bill of Cornelius Ray for 200 Stg.


Cash your last half yearly divid say



  
  
  
  
  1800 Ds £720    
  

  
March
To Cash advanced on account of Mrs. Churchs lodgings
30.    


                  
                    Deduct exp. of Messenger
                    6.5.4  
                  
                  
                    
                    Dollars 
                  
                
713.14.8 


May
To Cash paid Mrs. Church 500 Dollars







    15
ditto by Mrs Hamilton 200 do.

July 14
By Your yearly dividend 1540    



    21
ditto by Js. Cochran 200 do.


paid Js. Cochran expence as Messenger 17½




To paid Van Allen for a pr. horses for ditto
70    

loss on weight




ditto for hay & oats ⅌ account
3. 9.8 



                  
                    7
                    24½
                    
                  
                  
                    Ds.
                    1515½
                    £606. 4  
                  
                


    23
paid J & P Mark for Pyrmont water ⅌ Rt. bundle
9. 2  
1790





June
paid De Chosle ⅌ Mrs. Churchs order (Valet De Chamb) 11½

Aug 13
By this sum recd of J Wadsworth 4000 Ds
1600    



Guineas or 54 dollars
21.12  





June 29
To Cash by J Cochran 100 dollars
40    
1791




July 3
Cash paid Abm. Brower Taylor
5.18.6½
March
By this sum received of R Troupe on account of Jacob




July 14
Cash paid Mrs. Church in Guineas 238 Dollars or
95.4   

Cuyler 500 Dollars
300    


  omissions

  
July 16
paid Coachman for board
4.4   

By this sum believed to have been received of J Wadsworth




paid do. for Bran for Horses
1.6   

October 1. 1789 Quare?
1600    


Sepr.
paid Mrs. Chuch paper paid ditto specie

April
draft of George Meade for 300£ Stg at 171 P. Curr.



Oct. 7
To a sett bills ⅌ packet Wm. Cons[table] & Co. 130.9 a 4½ premium
242. 6.9 





8
1 Do. Le Roy & Bayard 400£ Sg. a 4½ premium paid duty on articles ⅌ Montgomery for Mrs. Church by way of deposit which was not settled because quantity unascertained
3.18  





1790







April 10
Draft of Jacob Le Roy & Son of this day for 4600 Guilders






Oct 2.
Cash paid B Livingston Esqr to go to Phil to transact the sale of your Bank Stock
140.    





1791
1 set of bills by Js. Tilghman for 200 Stg 1 ditto 512.3





79)

Dr.
Isaac Rosevelt
Cr.


  1788
  
  
  
  
  

  
Nov 20
To opinion on a will consisting of four questions and answers
£5.0.0 




Dr.
Messrs. Pintards
Cr.


  1788
  
  
  
  
  

  
Nov 28
draft of argument in controversy with Mr. Shedden
£3.4  






Dr.
Jonathan Nesbit & Co.
Cr.


  1789
  
  
1789
By Cash received on the Comp with Stewart & Totten
£239.6.7

  
July 11
To Cash paid your Atty. David H Conyngham ⅌ Rect. bundle Rects
202.13.4 



Your Costs in Chancery suit





80)

Dr.
Marinus Willet
Cr.


86
My Costs received by you of Layborteaux
£1.12  





Ditto in suit of Ray v Abiel





Dr.
Cuyler
Cr.


1789
To Cash paid Mrs. Dabborey
£30    





To ditto Mr. Barkeley concerning Chan
11.15  




July 4
Cash paid yourself
3. 4  




8
Cash paid do
20.    




Aug
Cash     2 Guineas
3.17.4 





ditto
10.    




Oct
Cash
4    




Dr.
John Adams
Cr.


  1789
  
  
  
  
  

  
July 20
To fee for your son commencing his Clerkship this day

Remitted



Dr.
Stephen J. Schuyler
Cr.


  1789
  
  
  
  
  

  
Nov 25
To this sum paid Robert Watts on account of his Bond to Ar. Kennedy & Jon Mallet
200    





Qr. where I received this money from Mr. Schuyler or not






Dr.
George Mitchell
Cr.


  1790
  
  
  
  
  

  
April 12
Cash pd. your draft in favour of James Haydock 15 Ds.
£6    
By a barrel of Hams


Dr.
John Fenno
Cr.


1790

Dollars





Oct 19
To Cash lent
100    





  1791
  
  
  
  
  

  
Jany 8
To Cash lent
100    




Dr.
William Duer
Cr.


1791

Dollars





Jany 12
To Cash paid Boulogne on your acct.
60.    





Dr.
Benjamin Workman
Cr.


  1791
  
  
  
  
  

  
Jany 19
To Cash lent   Dollars
40    





Dr.
Doctor J. Tillary
Cr.


1790

Dollars




October 19
To Cash lent
200    



Statement of Property belong to Mrs Elizabeth Hamilton





Saratoga Patent—Lot No 4.


Farm No 3
Lot No 10
containing
140 acres


Farm Do
part of do

140 acres


Farm No 5
Do

140 acres


Farm Do
Do




Farm No 7
Do

 90 acres


Farm Do
Do
Do
 52 acres 2 Roods


Farm Do
Do
Do
 81 Acres


Farm Do
Do
Do
124 acres 2 Roods


Farm Do
Do
Do
116 acres 3 Roods


Part of Farm C
Lot No 11
Do
 40 acres


a Part of Farm
No 5   called
Layton about
 40 acres





Statement of lands lying in lot No 4 Saratoga Patent





Farm No 3
of Lot No 10 containing
141 acres



Part of do
140 acres


Farm No 4
Do
140 acres


Farm







Memoranda
Qr If not 300 Dollars due from J Blair


Angelica Church
Dr.





Monies paid to Yourself


1789



May
Cash dld you myself
500 Dollars
£200    


    15
ditto by Mrs. Hamilton
200   do
80    


    21
ditto by Js. Cochran
200   do
80    


June 29
ditto by ditto
100 ditto
40    


July 16
ditto dld myself
50 Guineas
95.4   


Aug 21
ditto     do

53    


Sep. 19
ditto by Mrs. Hamilton
150 Ds
60    


Oct. 5
ditto by do
200   do
  80    





£688.4   









For You


May
paid Van Allen ⅌ Horses
£70    




paid for Hay & oats
3. 9.8 



    23
paid J & P Mark Pyrmont Water
9. 2.  



June
paid your valet De Chambre ⅌order
21.12  



July 3
paid Ab. Brower Taylor
25.18.6 



    16
paid your Coachman for his board
4. 4  




ditto for bran &c
4. 6  




paid deposit at Custom House for articles ⅌ Montgomery not ascertained
3.18  



Aug 12
paid coachman for amt. of several small accounts for horses & carriage & self
14.10.9 




Paid Charles & James Warner for Coach hire &c
60. 6  




Paid Mrs. Cuyler for your lodgings from May 10 to Oct 7. 21 weeks
162.    



☞
She deducts three weeks for time they were occupied by Mrs. Morris & charges three weeks at only 4 pounds the other part of the time at ten paid do. a gratuity by your desire
10.    




Advances by Mrs. Hamilton ⅌ Memo
24.4.1 
   410.11  



£1098.15  


        1
Amount from the other side

£1098.15  


October 28
Cash ⅌ order Dld Sweney
100 Ds
40.    


Oct 31
Cash ⅌ order Dld Johnson
150
    60    


Oct 31. 89 Dld
1198.15  


Nov. 2
Cash paid for passages of yourself & servant 370 Dollars & 66 Cents or
148. 5  


    4
This sum advanced to take with you 200 Dollars
80    


    10
paid account of your last landlady for rooms & some damage done by your servants in removing
   23. 9.3 



1450. 9.3 




                        
                          Bank Book on this day stands thus
                          This sum for which I drew a Check on the Bank as ⅌ Check & Charge in my bank book   240 Dollars   examine Bank book. November 4
                        
                        
                          200
                        
                        
                          370.66
                        
                        
                          240
                        
                      

96.    



This sum omitted October 12. 1789 as ⅌ Check 300 Dollars
120.    



This sum paid your former Music Master
    40    



1706. 9.3 


 Deduct 


July 3
overcharge in Browers Acct.
£   1. 0.0 



1705. 9.3 





Dr.
City of New York



  1788

  
To this sum paid ⟨–⟩ McClean Printer at different times



To paid an execution against Capt ⟨–⟩ on account of Rockets expended in the procession



To paid a draft on Richard Platt in favour of ⟨–⟩ Arnold to enable him to come forward to Congress



Dr.
Cash



  July 25
  To Daniel Honan for this sum received of James Carter
  £29.1.11 
  
  
  


Officers’ fees in different stages of the suit






Seal

£0. 2.3


filing writ and return

1 


Entering appearance

1 


Filing warrant of Atty

1 


Crier & bell ringer

   1.6




0. 6.9


Judges fee
0.10.0



Entering writ to bring in body
0. 1.6



Entering writ to plead
0. 1.6
0.13. 


Filing declaration
0. 1.6



Entering discontinuance
  1.6
0. 3. 


Sheriffs fees

0.10.6






Dr.
Cash Account
Cr.














1785










April
3
To this sum received of Executors of Swain Adsm Service
£ 6.16  
SC
April
3
By this sum due to Officers of the Court
1.13.3 



5
To this sum received in the suit of J Cortlant v Greene
4.18  
SC

5
By this sum due to officers of the Court
1. 0.3 









By this sum due to Officers of the Court
1. 0.9 







June
7
By this sum due to Officers of the Court
1. 0.3 


May

To this sum received of John Hunt at the suit of Leonard Laurence
4. 4.6 
SC

do.
By this sum paid for 2 Registers SC & MC
2. 0.0 








11
By this sum due to officers of the Court
4.9 









By this sum due to officers of the Court



June
7
To this sum received in the suit of Harris v Mary Harris &c
3.19.  
SC

13
By this sum due to officers of the Court MC
1.6 








14
By this sum due to officers of the Court MC




11
To this sum received of R McWilliams in his suit against Nicholls
2. 4.6 
SC
July
7
By this sum due to officers of MC (cause being tried)




13
To this sum received of Varin Adsm James Taylor
3.19.  
SC


By this sum due to do (  do  )





To this sum received of Anderson Adsm Lowndes
1.10  
MC

8
By this sum due to do (Narr filed)




14
To this sum received of Terrason v.
1.15.9 
MC






July
7.
To this sum received of Medcaf Eden Adsm Rutgers
3.14.8 
MC







8.
To this sum received of Shrup Adsm. Thorne
3.    
MC






Aug
4
To this sum received of J Le Roy in the suit of Benson Adm v Laffers
6. 8  
SC






Sep
22
To this sum received of Wilson Adsm Robt & George Service
22.    







Nov
2
To this sum received of Lowe v Majorel & Mirandi
4. 3.9 








27
To this sum received in two causes of Shannon Dunlop & others Vs. Archibald Gamble
18.18.  







Dec
2
To this sum received of Executors of S Ketchum in two suits Adsm the Loyeds ⅌ Register
35. 1.2 








16
To this sum received of Gilbert Hogg v Thompson & Adsm Thomp son
7.10  








17
To this sum recd of Executors of Gifford Adsm Fraunces
25. 9.6 








23
this sum recd for Harris Vs. Thomas & Fowler
1.10  








27
This sum Recd of Dellois vs. Henry & Murray
2. 4.6 







1786











Jany
6
This sum received of Sheriff for Costs in the suit of Tremain & Stout v Carman.
11. 4.3 








9
To this sum received in suit of Curson & Gouverneur Adsm Cherry
10.12.6 









ditto     Byrne Dorsten & Co. Adsm Cherry









29
ditto of Smith Adsm Hewlet
7. 7.6 







Febr.
14
Received of Oakley Adsm Garrineau in part
10.    







March
7
Received of Johannes Ditzmas v. Mary H Holland Eject.
5. 3.3 








22
Received of Campbell Adsm Peckwood
11.    







May
1
Received of Miller and others v. Johnson and others
7. 2.3 









Received of Executors of Antje Covenhoven v. Bogarts
7.11.6 









[17th April 1786 Baxter & Hunt Executors of Palmer vs Benjm Palmer Reced. by Cutting four pounds. in part of costs
4. 0.0 












Archibald Blair vs. Strong & Norton Same vs. Grenon De Miranda Same vs Guin & Carthy Same vs Same Same vs Vanderlocht Same vs Same
}
Costs in these causes are paid by Blair & Guin & Carthy by parcels at different times amounting in the whole to  £36.15.0 Recd. by Cutting]












24
Received of Lewis Mary Adsm Henry Nash
5.19.9 








31
Received of Waddington in suit of E Rutgers
9.11.3 







June
19
Received at suit of Executors of Chambers vs Herrick
9.    









Received at suit of Executors of Do v Wentworth
8. 7.9 








29
do   of Willets Adsm. Loyed
18. 7.9 










Dr.
SPC Cash Account
Cr.












1786

Amount of debit brought forward

Amount of Credit brought forward


Aug
26
Sears v Hepburne
18. 4.9 




Sears Adsm Executors of Chapman—Blackbourne
3. 1.3 




Maxwell vs. Franklin
18.10.  


Oct
19
Price vs. Haywood
2.12.6 




Do.   v.  Bonfield & Haywood
2.16.6 




Do.   v.  Haywood & Bindon
3.     




Price & Haywood Adsm Perry
9.10.9 




do . . Adsm Le Moyne
9.10.9 




do . . adsm Beuthelier
9.16.  




do . . Adsm Arnold
9.11.3 




do . . Adsm Thompson
9.10.9 




Do . . Adsm Findlay & Gregory
9.10.9 




Do . . Adsm Du Calvet
9. 1.3 




Do . . Adsm Cazeau
8.14.9 




do . . Adsm Jordan
4. 8.9 


Oct
31
Terbush v. Bostwick
8.18.3 




Mary Bowne v Ex of Thomas Thorne
8.16.6 


Oct
16
Benj Smith Adsm David Hawkins
5


Nov
21
Nixon v Mordecai
19.12.6 



23
Nielson v Mordecai
23. 7.3 




Executors of Wickham v. Mesier & Van Voorhies
26. 9  





Red: Wm. Geyer vs. Otis &c
2.16.4 


Decr.
5.
Hewlet v Montfort Certiorari
10.    


1787





Jany.
11
Executors of Neilson v. Ex. of Middleton
8. 1.6 


Dr.
Cash Account D H & H
Cr.


1786








Aug.
26
Sears and Smith vs. William Campbell reced by AH
2 1.6  





1787







  
Jany

Cash received of Wm. Nielson for draft of deed &c
4.3  






4
William Bull Adsm Charles White
1.    





















Dr.
Cash Account M C
Cr.


1785










July
20
Received of Thompson Adsm Tucker
£1. 9  
July
20
Due officers of the Court




22
Received of Underhill Adsm. Quackenboss
4. 1.6 

22
Due officers of the Court





[Mayors court



}
Recd: by Cut- ting






Feby
18
Frederick Jay vs. Eliahim Ford. Recd. of Eliahim Ford
1. 4.0 


May
11
Joseph Lepine vs. Jas. Griffiths. Recd of Mr Quesnay part Costs
1. 6.0 


July
4
Wm Lowry vs. Gerard H Stoddeford. Recd costs of Mr. Bard
4.17.3 



8



Jacob Greene & al Vs. Henry Johnson The same vs the same
}
Recd cost of Parson



2. 7.6 



23
Robt Mc Williams vs. Jas. Keating. Recd Costs
3. 2.0 



25
Daniel Homan vs. Jas. Carter. Recd Costs
3.12.0] 


Aug
5
Thomas Arden vs Hugh McDole do

3.    


[Septr
2
Judn. Moses & Joseph Moses vs Henry Murphy & Ship ⟨–⟩ Recd Costs by Cutting
11. 4.6 



19
Holmes & al vs. Brebner & Browne. Recd Costs by Cutting
13. 6.0] 


Octr.
20
Received of Varrien Adsm Executors of Dewit
4. 1.6 



26
Received of Howard Adsm Duryee
3. 1.9 




27
Received of Joseph Crane Adsm J Shaw
1.10  


[Nov
1
Jn Aspinwall Assignee vs Nathan C Webb & Robert Smith] by Cutting
[1 5.0] 


Nov
29
Received of Kissick Adsm V Kurren & Baisser & Adsm Leake
7. 0.3 


[Nov
1
Recd of Zadock Reeve



{
Re- ceived by Cut- ting
}



1.12.0 



4
Recd of same in part of Costs
5. 0.0 



12
Recd of Rush v Murray
1. 7.0 



30
Retainer from Jas Boyd
1.17.4 


Decr
13
Burdys vs Harrison
1. 8.0 



20
Haight ads. Greenwood
1.19.0 



23
Lefferts ads Vandevoort
12.19.0 


1786





Jany
5


  
    Recd. of Mr. Connolly Costs on two Bail bond Suits ads
    }
  
  
    Duboys & Co.
  


10. 5.0 






10. 5.0 



10
Morewood vs Dodd & Thompson Recd Costs by Cutting
2.11.0] 



29
Springall v Whitewood & Co.
2.     


[Feb
26
McWilliams Adm Wright. Costs Recd. By Cutting
5. 0.0 



27
Stanton Ads Keating Costs Recd by Cutting
5. 3.3 


March
4
De Witt Ads. Callahan. Costs Recd by Cutting
5.12.0 


April
7
Exrs. of Lupardas v Ruten Costs Recd by Cutting
6.12.6] 


Apr.
8
John Ireland Adsm Post
11. 4.6 



[11
Strait ads Sickles Recd by Cutting
3. 2.0] 


May
22
Laffan & Amory Adsm Murray
3.11.  





